PER CURIAM:
Randy L. Toranzo appeals the district court’s order denying his motion to correct alleged clerical errors in his final judgment order pursuant to Fed.R.Crim.P. 36. We have reviewed the district court’s order and affirm for the reasons stated by the district court. See United States v. Toranzo, No. 7:02-cr-00075-F (E.D.N.C. May 4, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.